Citation Nr: 0405493	
Decision Date: 02/27/04    Archive Date: 03/05/04	

DOCKET NO.  03-02 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether a request for waiver of recovery of a pension 
overpayment originally in the amount of $1,688 was timely 
filed.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1951 to October 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Committee on Waivers 
and Compromises of the Debt Management Center at the VARO in 
St. Paul, Minnesota.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  On March 9, 1999, the veteran was notified that he had an 
outstanding debt in the amount of $1,688 resulting from an 
overpayment of disability compensation and pension benefits.  
Notification of the indebtedness was sent to his corrected 
address of record.  He was informed that he could seek a 
waiver of the overpayment and he was notified of his 
procedural and appellate rights.  

3.  There is no indication in the record that the veteran 
submitted correspondence showing an intent to file a waiver 
within 180 days of the March 1999 notice letter.  

4.  The decision on waiver of indebtedness dated October 26, 
1999, reflects the veteran's request for waiver was received 
on October 14, 1999.  


CONCLUSION OF LAW

Entitlement to a waiver of recovery of an overpayment in the 
original amount of $1,688 is precluded by the veteran's 
failure to make a timely request for a waiver.  38 U.S.C.A. 
§ 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Recently, implementing regulations 
have been published.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  Under the VCAA, VA has a duty to 
assist a claimant in developing evidence necessary to 
substantiate a claim.  VCAA also specifies that VA is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

In cases where the law, and not the evidence, is dispositive, 
as is the case here, a claim will be denied or an appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  While the Board is sympathetic with 
the veteran's assertions, the law is clear that a request for 
waiver of recovery of an overpayment must be filed with the 
RO within the appropriate time frame.  Because the appellant 
did not file a timely request for waiver, the Board does not 
have jurisdiction over the merits of the issue.  Accordingly, 
as the request for the waiver of recovery of an overpayment 
of benefits was not timely filed, the claim must be denied.  

According to the appropriate law and regulations, an 
applicant has 180 days from the date of notification of 
indebtedness in order to request relief from recovery of 
overpayments of compensation and pension benefits.  
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(b), 3.1(q).  The 
180-day period can be extended if the individual requesting a 
waiver demonstrates that there was a delay in the receipt of 
the notice as a result of an error by the law or the postal 
authorities or due to other circumstances beyond his control.  
If the requestor substantiates a delay, the 180-day period 
shall be computed from the date of the requestor's actual 
receipt of the notice of indebtedness.  38 C.F.R. §§ 1.93(b), 
3.1(q).  

In this case, the March 1999 correspondence notifying the 
veteran of the debt was sent to his last-known and still 
current address of record, and it is not indicated that the 
letter was returned as undeliverable.  There is no evidence 
showing that the veteran was not notified of the debt.  
Absent clear and convincing evidence to the contrary, public 
officials, including postal personnel, are presumed to have 
discharged their duty.  Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992).  A mere statement by an appellant of "non-
receipt," by itself, is not "clear evidence to the contrary" 
to rebut the presumption of regularity of administrative 
notice.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

Also for consideration is OF Bulletin 99.GC1.04 entitled The 
New Requirements for Decisions by Committees on Waivers and 
Compromises dated in May 1999.  The Bulletin provides a new 
procedure for waiver requests and requires certain actions in 
waiver decisions where timeliness is at issue.  Specifically, 
the Debt Management Center must provide verification of the 
date of dispatch of the notice, a print-out of the screen 
from the Centralized Account's Receivable Online System 
(CAROLS), a statement that explains the details of the 
screen, a copy of the type of letter sent to the debtor, and 
a copy of any correspondence received from the debtor in 
response to the notice of indebtedness and the right to 
request a waiver.  Review of the file shows that these 
requirements have been met.  

Historically, the RO awarded the veteran a permanent and 
total disability rating for pension purposes effective 
October 15, 1992.  

An August 12, 1998, communication indicated that the VARO in 
Chicago had received information from the Social Security 
Administration showing that the veteran's spouse was and had 
been in the receipt of Social Security benefits that had not 
been reported.  The veteran was informed that the law 
required that the receipt of his income be counted.  It was 
proposed that the veteran's benefit payments be stopped 
effective December 1, 1995.  The adjustment, he was informed, 
would result in an overpayment of benefits that had been paid 
to him.  He was informed in a statement dated October 22, 
1998, that his payments were being terminated because 
evidence had been received showing that his family income or 
net worth had changed.  

On March 9, 1999, he was notified that the amount of the 
overpayment was $1,688, and he was provided his waiver 
rights.  There is no correspondence from him which can be 
construed as a request for waiver within the 180 days after 
the debt notification notice.  

The decision on waiver of indebtedness dated October 26, 
1999, reflected that a request for waiver had been received 
on October 14, 1999.  The record shows no correspondence from 
the veteran that can be construed as a result of waiver 
within the 180 days after the debt notification notice.  

In his substantive appeal dated in January 2003, the veteran 
indicated that in October 1999 it was his understanding that 
his waiver request had been approved.  He claimed that his 
service officer had called the Debt Management Center in 
St. Paul and discussed his waiver request and it was his 
understanding that the waiver had been granted.  The record 
also reveals that in his notice of disagreement dated in 
January 2000, the veteran indicated that he had contacted an 
individual at the service representative's office at the VARO 
in Chicago within the 180-day time frame and he stated "I had 
to drive to Chicago to do this."  

There is no indication in the record that this took place.  
Even if it did, the matter is between the veteran and the 
service organization.  According to the evidence available to 
the Board, there is no showing that a request for waiver 
within the 180 days after the debt notification date of March 
9, 1999, is of record.  The Board therefore has no authority 
to extend the 180-day filing period.  Since the waiver 
request therefore was not timely filed, the Board may not 
address the merits of the case or consider factors of equity 
and good conscience, such as financial hardship.  


ORDER

The request for waiver of recovery of an overpayment 
originally in the amount of $1,688 is denied as not timely 
filed.  

	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



